Citation Nr: 1041965	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's surviving spouse and sons




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to March 
1956.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which denied service connection for the cause of the 
Veteran's death and denied DIC under the provisions of 38 
U.S.C.A. § 1318.  

In July 2010, the appellant presented testimony at hearing at the 
RO before the undersigned Acting Veterans Law Judge. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At her July 2010 hearing, the appellant claimed that there was 
clear and unmistakable error (CUE) in a June 1980 rating decision 
which reduced the Veteran's disability evaluation for 
schizophrenic reaction to 70 percent, effective September 1, 
1980.  The appellant's representative contends that the grant of 
a 100 percent rating should have gone to December 19, 1964.  The 
agency of original jurisdiction (AOJ) has not adjudicated the CUE 
issue, which the Board finds is inextricably 
intertwined with the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The CUE issue must thus be 
initially adjudicated by the AOJ prior to an appellate decision 
on the DIC issue, as a finding of CUE in the June 1980 rating 
decision would have a significant impact on that issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that 
where a decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any appellate 
review on the other claim meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined). 

The Board also notes that, in a June 2008 statement, the 
appellant indicated her disagreement with the RO's May 2008 
denial of her claims of entitlement to DIC. At her hearing the 
appellant clarified that this disagreement was also meant to 
encompass her cause of death claim.  As such, it is incumbent 
upon the RO to issue a Statement of the Case addressing this 
particular issue.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); 38 C.F.R. § 19.26 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the appellant's claim of CUE 
in a June 1980 rating decision.  Provide 
the appellant with notice of her appellate 
rights.  

2.  After ensuring any other necessary 
development has been completed, 
readjudicate the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  
If action remains adverse to the appellant, 
provide her and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

3.  The appellant should also be furnished 
with a Statement of the Case addressing the 
claim of entitlement to service connection 
for the cause of the Veteran's death.  This 
issuance must include all relevant 
regulations, as well as an explanation of 
the appellant's rights and responsibilities 
in perfecting an appeal as to this claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


